Citation Nr: 1201401	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial compensable disability rating for residuals of a right elbow fracture with pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to April 2005.  His service records reflect that he served in the Southwest Asia (SWA) Theater of Operations between August 2003 and February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes, that while the Veteran seeks service connection for PTSD, review of the claims folder indicates that he has also been diagnosed with, and treated for, anxiety, depression, adjustment disorder, paranoid/delusional disorder, and bipolar disorder.  Because recent judicial caselaw addresses the consideration of all symptoms of mental abnormality, the Board has redefined the Veteran's psychiatric claim as is listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The claim for service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At no time during the current appeal period has the Veteran been shown to have sinusitis or has objective pathology manifested by pertinent symptoms been shown.  
2.  At no time during the current appeal period has the Veteran been shown to have IBS or has objective pathology manifested by pertinent symptoms been shown.  

3.  The Veteran's right elbow disability, at its worst, is manifested by pain, flexion limited to no more than 145 degrees, and limitation of extension to no more than 10 degrees.  Ankylosis, flail joint, nonunion of the radius and ulna, impairment (marked deformity) of the ulna or radius, and significant impairment of supination or pronation have not been shown.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by military service, nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).  

2.  IBS was not incurred in or aggravated by military service, nor is it due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

3.  The criteria for an initial compensable disability rating for residual right elbow pain status post fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5209 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As regards the service connection claims for sinusitis and IBS (as are adjudicated herein), in a pre-adjudication letter dated in September 2007, the RO informed the Veteran of the information and evidence necessary to substantiate these claims, the division in responsibilities of fulfilling these duties, and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  

With respect to the rating of the service-connected right elbow disability adjudicated herein, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Here, the September 2007 letter informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for a right elbow disability.  By the March 2008 rating action, the RO granted service connection for residuals of a right elbow fracture with pain and assigned a noncompensable disability rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for this disorder.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

In any event, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  The Board concludes that all required notice has been given to the Veteran.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  His in-service and relevant post-service medical reports are of record, and relevant VA examinations were obtained for his right elbow in February 2008 and May 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA orthopedic examinations obtained in this case are more than adequate, as they provide sufficient detail to rate the Veteran's service-connected right elbow disability, including a thorough discussion of the effect of his symptoms on his functioning. 

While VA did not provide the Veteran with examinations and/or did not obtain a medical opinion as to the origins of the claimed sinusitis and IBS, the Board finds that VA had no obligation to do so in connection with the current appeal because both the STRs and post service treatment records are negative for diagnoses of the claimed disorders.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that, if the evidence of record does not establish that the veteran suffered an event, injury, or disease in service, no reasonable possibility exists that providing a medical examination or obtaining a medical opinion would substantiate the claim); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (holding that the Board is not required to accept a medical opinion that is based on the veteran's recitation of medical history); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (holding that VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of a lay statement).  Accordingly, an examination is not required here, even under the low threshold of McLendon.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to the claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis - Service Connection for Sinusitis 
And Irritable Bowel Syndrome (IBS) 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In the instant appeal, the Veteran seeks service connection for sinusitis and IBS that he contends began in service.  However, the primary impediment to a grant of service connection here is the absence of medical evidence of current disabilities.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have sinusitis or IBS at any time during the appeal period.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records (STRs) include a post-deployment health assessment dated in March 2004, which shows the Veteran indicated that he developed symptoms of chronic cough, runny nose, difficulty breathing, and diarrhea during his deployment.  However he had not been seen in sick call during deployment, did not take any medications and in general he denied any health changes during his deployment.  At separation in February 2005, although the Veteran noted hayfever, he denied a history of sinusitis.  He also denied a history of frequent indigestion, heartburn, intestinal trouble or stomach trouble or rectal trouble.  Moreover, the report of medical examination reflect a normal sinuses, abdomen, and viscera upon clinical examination.  

The paucity of evidence of in-service incurrence is not, however, the only shortcoming in this claim, as no records of post-service treatment for sinusitis or IBS have been submitted or identified.  VA outpatient treatment records show that, in March 2009, the Veteran was seen to establish care at VA.  His primary complaint was wisdom tooth pain.  The examination was negative for any sinus-related complaints including chronic nasal discharge, epistaxis, or obstruction, negative for hoarseness, voice changes, or sore throat.  The examination was also negative for gastrointestinal symptoms including changes in appetite, indigestion, abdominal pain, hematochezia, melena, diarrhea, constipation, changes in bowel habits, or hemorrhoids.  

However, several months later in June 2009, the Veteran was evaluated for complaints of constant abdominal pain, decreased appetite, upset stomach, heartburn, of several weeks duration.  Following examination, the examiner found no specific pathology to render a diagnosis of IBS, but instead attributed these symptoms to acute pancreatitis and/or peptic ulcer disease.  

In this case, the medical evidence indicates that the Veteran does not currently have sinusitis.  While his in-service runny nose and nasal congestion are the type of symptoms capable of lay observation, they are not equivalent to a complaint or diagnosis of sinusitis.  The record reflects that any sinus-related symptoms during service were acute and transitory, as the Veteran was not treated for sinusitis during his deployment in 2004, and denied having any such condition at separation in 2005.  Moreover, there is no post-service evidence that the Veteran is currently being treated for sinusitis.  That a disease or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of a clear diagnosis or an abnormality, which is attributable to some identifiable disease or injury during service, at any time during the current appeal, an award of service connection is not warranted.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  

Likewise, there is no objective medical evidence that the Veteran is currently being treated for IBS.  Again, while his in-service diarrhea is the type of symptom capable of lay observation, it is not equivalent to a complaint or diagnosis of IBS.  See Chelte supra.  The record also reflects that any diarrhea during service was acute and transitory, as the Veteran denied having it at the end of his deployment in 2004, and also denied having indigestion, intestinal trouble, stomach trouble, or rectal trouble at separation in 2005.  Moreover, post-service VA treatment records from 2009 fail to show any treatment for, or a diagnosis of, IBS.  Rather, the evidence shows that the Veteran's recent gastrointestinal symptoms have been attributed to acute pancreatitis and/or peptic ulcer disease, which are a completely different disorders despite the fact that they may have similar symptoms as IBS (e.g., abdominal pain and indigestion).  Moreover, the VA treatment records are unrebutted by any other medical evidence to the contrary.  In other words, the evidence does not establish that the Veteran had, at the time of his discharge from active service or now has or has had at any time since he discharge from active service, IBS  See Sanchez-Benitez supra.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Of particular significance to the Board in this matter, however, is the fact that, at no time during the current appeal have diagnoses of sinusitis and IBS been made.  

Because there was no sinusitis or IBS diagnosed at any time since the claim was filed, and there remains no current sinusitis or IBS, no valid claim for service connection for either disability exists.  Based on this evidentiary posture, service connection cannot be awarded for either disability.  

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements.  As to his assertions that he has sinusitis and IBS as a result of service, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran in the current appeal is not a medical professional and that his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His contentions are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  The Board emphasizes that, although a veteran generally can report his or her observations concerning symptoms, in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  Consequently, the probative value of the Veteran's implied or explicit assertions that he has sinusitis or IBS are greatly outweighed by the objective clinical findings of record.  See Jandreau supra & Buchanan supra.  Accordingly, for these reasons, the preponderance of the evidence is against the claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Moreover, the Board acknowledges the diagnoses of acute pancreatitis and peptic ulcer disease.  See, e.g., the June 2009 VA outpatient treatment record.  However, the Veteran's claim has been adjudicated as entitlement to service connection for IBS and he has not submitted any statements indicating that he is seeking service connection for peptic ulcer disease or acute pancreatitis.  As noted previously, while IBS, peptic ulcer disease, and acute pancreatitis may share similar symptoms, they are factually distinct disorders, and the issues of entitlement to service connection for peptic ulcer disease and acute pancreatitis are not before the Board.  See Boggs v. Peake, 520 F.3d 1330 (2008) (claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims).  The Veteran is free to raise a claim of service connection for those disorders if he so wishes. 

Finally, in reaching this conclusion, the Board has also considered the Veteran's service connection claims under the regulations pertaining to undiagnosed illness claims.  Specifically, and in this regard, service connection may be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. §3.317.

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.  

As previously noted herein, service personnel records reflect the Veteran's service in Southwest Asia.  Unfortunately, service connection for the Veteran's nasal and gastrointestinal symptoms is not warranted based on the undiagnosed illness regulatory provisions.  In particular, and as the Board has previously discussed in this decision, post-service medical records do not reflect treatment for sinus-related complaints.  Further, these medical reports reflect only one episode of treatment for gastrointestinal complaints, and the record of that one treatment session indicates that the treating medical professional associated the Veteran's complaints of constant abdominal pain, decreased appetite, upset stomach, and heartburn with diagnosed acute pancreatitis and/or peptic ulcer disease.  See report of the June 2009 outpatient treatment session.  As the evidence of record does not reflect objective pathology manifested by nasal and/or gastrointestinal symptoms unassociated with a diagnosed disability, service connection for such symptoms cannot be granted.  

	III.  Law and Analysis - Compensable Rating for Right Elbow Disability

In the current appeal, the Veteran contends that his service-connected right elbow disability is more disabling than is reflected in the current noncompensable disability rating.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Service connection for residuals of a right elbow fracture with pain was established by a March 2008 rating decision, which assigned a noncompensable disability rating under DC 5209, effective August 27, 2007.  The Veteran has appealed the initial evaluation assigned.  As the Veteran is right-handed, his right elbow is to be evaluated as a major joint.  38 C.F.R. § 4.69 (2011).

Under DC 5209, other impairment of the elbow with joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of the head of the radius, is rated as 20 percent disabling for the major side.  Flail joint of the elbow is rated 60 percent disabling for the major side.  38 C.F.R. § 4.71a (2011).

Under DC 5206, flexion of the major forearm limited to 110 degrees is rated as noncompensable; limited to 100 degrees is rated as 10 percent disabling; 90 degrees is rated 20 percent; limited to 70 degrees is rated 30 percent; limited to 55 degrees is rated 40 percent disabling; and limited to 45 degrees is rated 50 percent disabling.  Id.  

Under DC 5207, extension of the major forearm limited to 45 degrees is rated as 10 percent disabling; limited to 60 degrees is rated as 10 percent; 75 degrees is rated as 20 percent; limited to 90 degrees is rated 30 percent; limited to 100 degrees is rated 40 percent; and limited to 110 degrees is rated 50 percent disabling.  Id.

Under DC 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id.

The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I (2011).

In every instance where the rating schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

The pertinent evidence consists primarily of clinical findings from VA examinations conducted in 2008 and 2009.  

In connection with his initial claim for service connection, the Veteran underwent a VA examination in February 2008.  The Veteran's history of fracture the radial head of his right arm while riding a bike was noted as was his current complaint of right elbow pain.  There was no history of bone neoplasm, osteomyelitis, inflammation, deformity, flare-ups, or tenderness on palpation.  The course of his condition was noted to be stable.  Range of motion show full active and passive range of motion with flexion to 150 degrees, extension to 10 degrees, pronation to 90 degrees, and supination from 9 to 90 degrees.  There was no loss of motion with repetitions and X-rays revealed no significant arthritic findings.  The diagnosis was residual right elbow pain after fracture with mild to moderate effects on some of the Veteran's usual daily activities.  

When examined by VA in May 2009, the Veteran complained of pain, stiffness, decreased speed of joint motion, and tenderness with moderate weekly flare-ups lasting several hours.  Precipitating factors included changes in the weather, lifting and carrying.  On examination there was mild point tenderness over the proximal ulna posteriorly.  Right elbow flexion was to 145 degrees, extension to 0 degrees, pronation to 80 degrees, and supination to 85 degrees.  There was no objective evidence of pain or additional limitation following repetitive motion.  There was no popping or dislocation with range of motion against pressure.  A MRI (magnetic resonance imaging) of the right elbow showed no acute abnormality.  There was no evidence of marrow abnormality, ligament tear, or tendon tear.  The diagnosis was residual right elbow pain status post fracture of the right radial head.  The disability caused decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness, and fatigue.  

The remaining evidence of record shows that the Veteran has not sought or received regular treatment for his right elbow, since service discharge.  

In this case the clinical findings do not place the Veteran's service-connected right elbow disability within the rating schedule's requirements for a compensable disability rating.  Because a compensable rating under DC 5209 requires either a flail joint, joint fracture with marked varus or valgus deformity, or ununited fracture of the head of the radius, none of which has been shown, a compensable rating is not warranted.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this diagnostic code, a noncompensable disability rating is appropriate.  See 38 C.F.R. § 4.31.

With respect to DC 5206, the evidence consistently shows full flexion of the Veteran's right arm.  With regard to DC 5207, the evidence shows that, at its worst, extension of the right arm was limited to 10 degrees, which is well beneath the threshold of 45 degrees required for a 10 percent disability rating.  Likewise, DC 5208 is not for application as there is no combination of flexion limited to 100 degrees and extension limited to 45 degrees.  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  The Veteran has not identified any functional limitation which would warrant a compensable rating under the applicable rating criteria.  Although his right elbow is symptomatic, he has full range of motion despite his complaints.  Thus, the Board finds that the noncompensable disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of higher ratings for any portion of the appeal period.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the noncompensable disability rating adequately compensates him for any painful motion and functional loss.  

The only other possibilities for a compensable disability rating would be under DC 5205, for ankylosis; under DC 5210 for nonunion of the radius and ulna; under DC 5211 for impairment of the ulna or marked deformity or under DC 5212 for impairment of the radius with marked deformity.  Under DC 5213 a compensable disability rating would require limited pronation lost beyond middle of arc; the hand fixed in full pronation; or the hand fixed in supination or hyperpronation.  See 38 C.F.R. § 4.71a, (2011).  Clearly, none of these has been shown.  

It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints or the sincerity of his beliefs concerning the gravity of his symptoms.  Inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the disability rating based on the medical evidence currently of record, especially because no other codes of the rating schedule provide a basis for the application of a higher rating.  

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation in this case is not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected right elbow disability, but the required manifestations have not been shown in this case.  Moreover, there is no evidence that the service-connected right elbow disability has required hospitalization at any pertinent time during this appeal and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

Evidence in the claims file reveals that the Veteran is currently unemployed.  While the Board is sympathetic to the difficulties his service-connected right elbow disability causes him in maintaining employment, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluation, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his disability has caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluation.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected right elbow disability prevents him from obtaining and maintaining gainful employment-nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Thus, the criteria for the assignment of a compensable disability rating for the service-connected right elbow disability are not met.  The Board has reviewed the claim mindful of the guidance of Fenderson, supra.  The current level of disability shown is encompassed by the rating assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration.  There is no basis for the assignment of staged ratings.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic sinusitis is denied.

Service connection for IBS is denied.

An initial compensable disability rating for residuals of a right elbow fracture with pain is denied.  


REMAND

The Veteran seeks service connection for his psychiatric problems.  Medical evidence of record reflects diagnoses of various psychiatric disorders, including PTSD, depression, and a bipolar disorder.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  

In this regard, the Board notes that the Veteran's DD Form 214 and personnel records, which are already associated with the claims file, indicate that he served as a military police officer with the 511 MP Co. attached to the 18th Airborne Corps.  

He has also submitted statements regarding the stressful events that occurred during his military service, which he believes are the basis of his PTSD diagnosis.  Specifically, he has described an occasion where he was escorting an infantry station in Mosul, he witnessed a vehicle hitting an IED (improvised explosive device).  Two soldiers were killed, but he did not know their names or unit.  The Veteran did not provide a specific date for this event.  On another occasion while the Veteran was on combat-related patrol, his unit received direct small arms and machine gunfire.  He returned fire with his personal weapon killing an Iraqi national/insurgent.  He identified a serviceman by the name of "Pierce" as being wounded in action and indicated that this event occurred on December 18, 2003.

At least one of the stressful incidents could potentially be verified by unit records.  In this regard, the Board acknowledges that, apart from obtaining service personnel records, it does not appear that the RO made efforts to verify the Veteran's claimed stressors.  Specifically, the U.S. Army and Joint Services Records Research Center (JSRRC), has not been contacted to research the Veteran's alleged service stressor.  

Significantly, however, the Board also notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  

The issuance of the amended 38 C.F.R. § 3.304(f)(3) relaxes the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and provided that the claimed stressor(s) is(are) consistent with the places, types, and circumstances of the Veteran's service.  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

In this regard, the Board notes that of record is a post-deployment health assessment form dated in March 2004 which shows the Veteran served in Kuwait and Iraq from August 2003 to February 2004.  He also indicated that he was engaged in direct combat where he discharged his weapon.  He indicated that, during this deployment, he felt that he was in great danger of being killed.  At separation in February 2005, the Veteran indicated a history of nervous trouble, frequent trouble sleeping, depression, and excessive worry.  

Also of record is the Veteran's pre-service history, which raises significant medical questions as to whether he has a pre-existing psychiatric disorder that became appreciably worse during service beyond its natural progression.  An April 2009 polytrauma telephone note shows the Veteran's grandmother indicated that he had "problems all his life" which included regular evaluation by a psychiatrist since age 15.  It is unclear as to what extent, if any, the current psychiatric diagnoses are based upon any pre-service symptomatology as opposed to the in-service stressors.  

Based on the foregoing, the Board finds that a VA examination is necessary to assess all potential mental health diagnoses and determine whether the Veteran has a psychiatric disorder, to include PTSD, related to military service.

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, the AMC/RO should obtain records of any psychiatric treatment or evaluation that the Veteran has undergone since service discharge.  The Board is particularly interested in records of any private psychiatric treatment or hospitalization that the Veteran underwent between March and April of 2009.  

Document the attempts to obtain such records.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any psychiatric disability, to include PTSD, diagnosed on evaluation.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  

The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  A detailed history of any treatment for psychiatric symptoms before, during, and after service should be obtained from the Veteran.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  

a) the examiner should identify all currently diagnosed psychiatric disorders.

b) For any PTSD diagnosed on examination, the examiner should opine as to whether it is at least as likely as not i.e., a probability of 50 percent or greater, that the Veteran has PTSD that is related to a fear of hostile military or terrorist activity and that is consistent with the types, places, and circumstances of his service.

c) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is asked to opine as to whether it existed prior to active duty (considering the referenced symptoms and treatment before his enlistment) and, if so, whether such preexisting disorder underwent a permanent worsening (beyond its natural progression) during such service.  

d) If the examiner concludes that the Veteran has a psychiatric disorder other than PTSD that did not exist prior to service entrance, he/she should provide an opinion as to whether it is at least as likely as not i.e., a probability of 50 percent or greater, that any such currently diagnosed psychiatric disorder is causally related to his military service.  The examiner should specifically address the Veteran's problems during service as the possible onset of any current disability.  

The examiner must provide a complete rationale for all conclusions drawn or opinions expressed.  Any opinion provided should include discussion of specific evidence of record, particularly the STRs.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


